The opinion of the Court was delivered by
Wright, A. J.
The Referee found as a matter of fact that N. Phillips acted throughout the whole transaction as an attorney at law.
There appears to be sufficient evidence to warrant such a conclusion. The presiding Judge confirmed the report of the Referee, and this Court has no power in a case at law to interfere with the findings of fact. — Abrams & Son vs. Kelley & Barret, 2 S. C., 235; Bird vs. Small, idem, 388.
The question of law involved in these cases is, had N. Phillips, as an attorney at law, the power to bind his clients by executing a release as such attorney? This question has been so ably argued and well settled by an opinion delivered by Chief Justice Moses, in the case of Mayor vs. Blease, (4 S. C., 10,) that we deem it unnecessary to do more than to refer to that case and others there cited as settling it.
The second ground of appeal sets up that any other conclusion than that arrived at by the attorney for the appellant “would result in the just imputation of fraud of the said N. Phillips, &c.”
All attorneys at law are liable to make mistakes. Fraud is nowhere charged or imputed to Mr. N. Phillips; on the contrary, it is expressly disclaimed. But even if there was such a charge, the law should be justly applied and administered for the good, and protection of the people, and not to shield or save any particular individual from “just imputations of fraud.”
The motion in each of the above entitled cases must be dismissed.
Moses, C. J., and Willard, A. J., concurred.